Exhibit 10.13

SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS

THIS SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT
AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”), dated as
of  March 25, 2016, is among GLOBAL POWER EQUIPMENT GROUP INC., a Delaware
corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (the “Administrative Agent”), the LENDERS
(as defined in the Credit Agreement defined below) signing this Amendment, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Swingline Lender and
in its capacity as Issuing Lender.

RECITALS

A.       The Borrower, the Administrative Agent, the Lenders, the Swingline
Lender and the Issuing Lender are parties to that certain Credit Agreement,
dated as of February 21, 2012, as amended by that certain First Amendment to
Credit Agreement and First Amendment to Security Agreement, dated as of
April 25, 2012, that certain Second Amendment to Credit Agreement, dated as of
July 19, 2012, that certain Third Amendment and Limited Waiver to Credit
Agreement and Second Amendment to Security Agreement, dated as of March 4, 2013,
but effective as of December 7, 2012, that certain Lender Joinder Agreement,
effective as of December 17, 2013, that certain Fourth Amendment and Limited
Waiver to Credit Agreement, dated as of December 22, 2014, that certain Fifth
Amendment and Limited Waiver to Credit Agreement, dated as of May 28, 2015, that
certain Limited Waiver and Sixth Amendment to Credit Agreement, dated as of
June 30, 2015, that certain Limited Waiver and Seventh Amendment to Credit
Agreement and Amendment to Other Loan Documents, dated as of August 31, 2015 and
that certain First Amendment to Limited Waiver and Seventh Amendment to Credit
Agreement and Amendment to Other Loan Documents, dated as of December 11, 2015
(as amended, the “Credit Agreement”).

B.       Prior to the execution and delivery of the Limited Waiver and Sixth
Amendment to Credit Agreement, dated as of June 30, 2015 (the “Limited Waiver
and Sixth Amendment to Credit Agreement”), the Borrower informed the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
that (i) the previously delivered audited financial statements for the Fiscal
Year ending December 31, 2014 and accompanying Officer’s Compliance Certificate
were incorrect, (ii) the representations set forth in Section 6.26 of the Credit
Agreement regarding such financial statements and accompanying Officer’s
Compliance Certificate were incorrect each time such representations were made
and (iii) as a result of such incorrect financial statements, the Borrower had
failed to keep proper books, records and accounts in accordance with Section 7.7
of the Credit Agreement.  The failure to keep proper books, records and accounts
and the delivery of incorrect financial statements for the Fiscal Year ending
December 31, 2014, together with an inaccurate Officer’s Compliance Certificate
constituted a breach of Sections 6.26,  7.1(a),  7.2(a) and 7.7 of the Credit
Agreement, and constituted Events of Default under Sections 9.1(c),  (d) and (e)
of the Credit Agreement (collectively, the “Original Known Existing Events of
Default”).

C.       Pursuant to the Limited Waiver and Sixth Amendment to Credit Agreement,
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Lender agreed, among other things, to (i) temporarily waive the Original Known
Existing Events of Default until August 31, 2015 subject to the terms and
conditions of the Limited Waiver and Sixth Amendment to Credit Agreement and
(ii) extend the period of time for the delivery of the restated audited
financial statements for the Fiscal Year ending December 31, 2014 and related
corrected Officer’s Compliance Certificate and for delivery of the quarterly
financial statements for the  Borrower’s fiscal quarters ended on or about March
29, 2015 and June 28, 2015 and accompanying Officer’s Compliance Certificates.





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 1

--------------------------------------------------------------------------------

 



D.       Pursuant to the Limited Waiver and Seventh Amendment to Credit
Agreement and Amendment to Other Loan Documents, dated as of August 31, 2015
(the “Original Limited Waiver and Seventh Amendment to Credit Agreement”), the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
agreed to (i) further temporarily waive the Original Known Existing Events of
Default until February 15, 2016 subject to the terms and conditions of the
Limited Waiver and Seventh Amendment to Credit Agreement, (ii) further extend
the period of time for  delivery of the restated audited financial statements
for the Fiscal Year ending December 31, 2014 and related corrected Officer’s
Compliance Certificate and for delivery of the quarterly financial statements
for the fiscal quarters ended on or about March 29, 2015 and June 28, 2015 and
related Officer’s Compliance Certificate, and (iii) amend certain provisions of
the Credit Agreement and the other Loan Documents. 

E.       Following the occurrence of various Waiver Termination Events under the
Original Limited Waiver and Seventh Amendment to Credit Agreement, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
agreed, pursuant to the First Amendment to Limited Waiver and Seventh Amendment
to Credit Agreement and Amendment to Other Loan Documents dated as of December
11, 2015 (the “First Amendment to Limited Waiver and Seventh Amendment to Credit
Agreement”), to (i) reset and extend until February 15, 2016 the temporary
limited waiver under the Limited Waiver and Seventh Amendment to Credit
Agreement by temporarily waiving the Waiver Termination Events identified in
various letters sent by the Administrative Agent to the Borrower, the Original
Known Existing Events of Default, the Additional Known Existing Events of
Default and the Anticipated Events of Default pursuant to the terms and
conditions of the First Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement, and (ii) amend certain of the provisions of the Credit
Agreement and the Original Limited Waiver and Seventh Amendment to Credit
Agreement (the Original Limited Waiver and Seventh Amendment to Credit Agreement
as amended by the First Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement, the “Limited Waiver and Seventh Amendment to Credit
Agreement”).    

F.       On January 31, 2016, the Borrower failed to deliver to the
Administrative Agent the restated consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries as of the close of the Fiscal Years ended
December 31, 2012, December 31, 2013 and December 31, 2014 and as of the close
of the fiscal quarters ended on or about March 29, 2015, June 28, 2015 and
September 27, 2015, and the consolidated and consolidating statements of income,
retained earnings and cash flows for such periods, in each case in reasonable
detail and in the forms and certified as required by and as more fully set forth
in Sections 4(e)(y) and 4(e)(z) of the Limited Waiver and Seventh Amendment to
Credit Agreement. Pursuant to a letter dated February 3, 2016 from the
Administrative Agent to the Borrower (the “February 2016 Notice Letter”), the
Administrative Agent (i) notified the Borrower of the Waiver Termination Events
arising under the Limited Waiver and Seventh Amendment to Credit Agreement as a
result of the Borrower’s failure to deliver the financial statements as required
by Sections 4(e)(y) and 4(e)(z) of the Limited Waiver and Seventh Amendment to
Credit Agreement, (ii) notified the Borrower that the temporary waiver of the
Original Known Existing Events of Default and the Anticipated Events of Default
(as defined in the Limited Waiver and Seventh Amendment to Credit Agreement)
under the Limited Waiver and Seventh Amendment to Credit Agreement had
terminated, and (iii) reserved all rights and remedies available under the Loan
Documents and otherwise.  On February 15, 2016, the Stated Waiver Termination
Date occurred which also constitutes a Waiver Termination Event.

G.       The Borrower has requested that the Administrative Agent, the Required
Lenders, the Swingline Lender and the Issuing Lender agree to (i) reset and
extend the temporary limited waiver under the Limited Waiver and Seventh
Amendment to Credit Agreement by temporarily waiving the Waiver Termination
Events identified in the February 2016 Notice Letter and in Recital F above,
including the Events of Default resulting from the events that caused such
Waiver Termination Events, and by temporarily waiving the Original Known
Existing Events of Default, the Additional Known Existing





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 2

--------------------------------------------------------------------------------

 



Events of Default and the Anticipated Events of Default pursuant to the terms
and conditions of the Limited Waiver and Seventh Amendment to Credit Agreement,
as amended by this Amendment, and (ii) amend certain of the provisions of the
Credit Agreement and the Limited Waiver and Seventh Amendment to Credit
Agreement pursuant to the terms and conditions of this Amendment. 

H.       The Administrative Agent, the Required Lenders, the Swingline Lender
and the Issuing Lender are willing to agree to such requests of the Borrower
subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the
Administrative Agent, the Required Lenders, the Swingline Lender and the Issuing
Lender hereby agree as follows:

1.        DEFINITIONS.  All capitalized terms used in this Amendment (including
in the Recitals to this Amendment) which are not expressly defined in this
Amendment shall have the meanings given to them in the Credit Agreement or the
Limited Waiver and Seventh Amendment to Credit Agreement, as applicable. 

2.        AMENDMENTS TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT
AGREEMENT. 

(a)       Section 1 of the Limited Waiver and Seventh Amendment to Credit
Agreement is hereby amended by amending or adding, as applicable, the following
definitions to read as follows:

“Known Existing Waiver Termination Events” means the existing Waiver Termination
Events identified in (a) Recitals E, F, G and H of the First Amendment to
Limited Waiver and Seventh Amendment to Credit Agreement and (b) Recital F of
the Second Amendment to Limited Waiver and Seventh Amendment to Credit
Agreement.

 “Second Amendment to Limited Waiver and Seventh Amendment to Credit Agreement”
means that certain Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents dated as of March 25,
2016, by and among the Borrower, the Administrative Agent, the Required Lenders,
the Swingline Lender and the Issuing Lender, and acknowledged and agreed to by
each of the Subsidiary Guarantors.

“Second Amendment to Limited Waiver Agreement Effective Date” means the date on
which all of the conditions to the effectiveness of the Second Amendment to
Limited Waiver and Seventh Amendment to Credit Agreement set forth in Section 7
of the Second Amendment to Limited Waiver and Seventh Amendment to Credit
Agreement have been satisfied to the satisfaction of the Administrative Agent.

“Stated Waiver Termination Date” means May 15, 2016.

(b)       Section 3(a)(A) of the Limited Waiver and Seventh Amendment to Credit
Agreement is amended and restated in its entirety to read as follows:

(A)  the Borrower will not be permitted to have more than the Revolving Credit
Loan Cap Amount of Revolving Credit Loans outstanding at any time during the
Limited Waiver Period (and the Credit Parties agree that the Lenders will have
no obligation to make available Revolving Credit Loans in excess of the
Revolving Credit Loan Cap Amount at any time); and





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 3

--------------------------------------------------------------------------------

 



(c)       Section 3(a)(B) of the Limited Waiver and Seventh Amendment to Credit
Agreement is amended by replacing the amount “$15,000,000” contained therein in
each instance in which it appears with the phrase “$12,000,000 or, if the
Nuclear Services Letter of Credit is issued on or prior to April 20, 2016,
$14,000,000”.

(d)       Section 4 of the Limited Waiver and Seventh Amendment to Credit
Agreement is amended by adding the following subsections (n) and (o) after
existing Section 4(m):

(n)       Application of Cash Collateral and Other Collections and Proceeds of
Collateral to the Secured Obligations.  From and after the Second Amendment to
Limited Waiver Agreement Effective Date,  the Borrower and the Credit Parties
shall take such actions as the Administrative Agent shall request and shall open
such accounts with the Administrative Agent as the Administrative Agent shall
request to assure that by no later than May 15, 2016 all cash Collateral and all
other collections and proceeds of Collateral received by the Borrower or any
other Credit Party may, at the Administrative Agent’s election, be applied
directly to repay to the Secured Obligations and to otherwise permit the
Administrative Agent to implement full dominion over all such cash Collateral
and all other collections and proceeds of Collateral received by the Borrower or
any other Credit Party.  Nothing in this subsection (m) shall be construed to
limit or restrict in any way any of the rights or remedies of the Administrative
Agent as secured party under any Deposit Account Control Agreement or any other
Loan Document related to the Borrower or any other Credit Party.

(o)       Delivery of Revised 2016 Projections and Plan for Repayment of the
Obligations; Late Delivery Fee.  On or before end of the day on April 15, 2016,
the Borrower shall provide to the Administrative Agent and the Lenders the
revised business plan and operating capital budget of the Borrower and its
Subsidiaries for the Fiscal Year commencing January 1, 2016 and ending December
31, 2016, together with a detailed plan for repayment in full of the Obligations
including a description of specific events and steps needed to raise funds to do
so, the amounts of the Obligations to be repaid from such events and steps and
the timing for such events, steps and repayments, all in form and detail
reasonably acceptable the Administrative Agent and the Lenders. In the event
that Borrower shall fail to deliver the required business plan, operating
capital budget and detailed plan for repayment in full of the Obligations on or
before the end of the day on April 15, 2016, in addition to the occurrence of a
Waiver Termination Event as a result of any such failure, the Borrower shall pay
to the Administrative Agent, for the pro rata account of the Lenders (based on
the Revolving Credit Commitments of the Lenders) a non-refundable late delivery
fee (the “Late Delivery Fee”) of $50,000 for each period of seven (7) days that
Borrower has failed to comply with the foregoing delivery requirement (e.g.,
solely to the extent that the required deliverables are not received by the
Administrative Agent and the Lenders before the end of the day on April 22,
2016, the Late Delivery Fee for such seven-day period shall be $50,000, if the
required deliverables are not received by the Administrative Agent and the
Lenders before the end of the day on April 29, 2016, there shall be an
additional Late Delivery Fee of $50,000, etc.).  At the end of any such
seven-day period, the $50,000 portion of the Late Delivery Fee related to such
seven-day period shall be fully due and payable without any notice or demand for
payment by the Administrative Agent or any of the Lenders.  The Borrower
acknowledges that the timely delivery of the required revised business plan,
operating capital budget and detailed plan for repayment in full of the
Obligations is of utmost importance to the Administrative Agent and the Lenders
in connection with their assessment of an approach and next steps to be taken in
connection with the Borrower and the Credit Facility, and the Late Delivery Fee
is fair and appropriate compensation to the Administrative Agent and the Lenders
for additional risk which will be incurred as a result of a failure of the
Borrower to timely deliver such required items.





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 4

--------------------------------------------------------------------------------

 



(e)       Exhibit A attached to the Limited Waiver and Seventh Amendment to
Credit Agreement is amended and restated in the form attached as Exhibit A
attached to this Amendment.

3.       ACKNOWLEDGMENTS OF THE BORROWER.  The Borrower hereby acknowledges and
agrees as follows:

(a)       Recitals.  The Recitals to this Amendment are true and correct.

(b)       Loan Documents.  The Credit Agreement and the Limited Waiver and
Seventh Amendment to Credit Agreement, each as amended by this Amendment, and
each of the other Loan Documents are the legal, valid and binding agreements of
each Credit Party which is a party thereto, enforceable against such Credit
Party in accordance with their respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditor’s rights in general and the availability of equitable
remedies, regardless of whether considered in a proceeding equity or at law.

(c)       Obligations.  As of the Second Amendment to Limited Waiver Agreement
Effective Date, the Obligations of the Credit Parties under the Loan Documents
are not subject to any restriction, setoff, deduction, claim, counterclaim or
defense of any kind or character whatsoever.

(d)       Outstanding Principal in respect of the Revolving Credit Loans and the
L/C Obligations.  The outstanding principal balance of the Revolving Credit
Loans and the L/C Obligations as of March 24, 2016 are as set forth on Schedule
A attached to this Amendment and made a part of this Amendment. 

4.       AMENDMENTS TO CREDIT AGREEMENT.

(a)       From and after the Second Amendment to Limited Waiver Agreement
Effective Date, Section 1.1 of the Credit Agreement is amended by adding the
following definitions in the appropriate alphabetical order:

“Net Cash Proceeds”  means, as applicable, (a) with respect to any Asset
Disposition, the gross proceeds received by any Credit Party or any of its
Subsidiaries therefrom (including any cash, Cash Equivalents, deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event and (iii) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien which is prior to any
Lien of the Administrative Agent or the Lenders on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

“Revolving Credit Loan Cap Amount” means, as of any date of determination,
$70,000,000 minus the aggregate amount of all mandatory repayments required to
be made by the Borrower under Section 2.4(b)(vi),  Section 2.4(b)(vii),  Section
2.4(b)(viii),  Section 2.4(b)(ix) or





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 5

--------------------------------------------------------------------------------

 



Section 2.4(b)(x) through the date of such determination.

“Second Amendment to Limited Waiver Agreement Effective Date” has the meaning
given such term in the Second Amendment to Limited Waiver and Seventh Amendment
to Credit Agreement and Amendment to Other Loan Documents dated as of March __,
2016, by and among the Borrower, the Administrative Agent, the Required Lenders,
the Swingline Lender and the Issuing Lender, and acknowledged and agreed to by
each of the Subsidiary Guarantors.

(b)       From and after the Second Amendment to Limited Waiver Agreement
Effective Date, the following definitions contained in Section 1.1 of the Credit
Agreement are added or amended and restated in their entireties to read as
follows:

“L/C Commitment” means the lesser of (a) 12,000,000 or, if the Nuclear Services
Letter of Credit is issued on or prior to April 20, 2016, $14,000,000, and
(b) the Revolving Credit Commitment.

“Nuclear Services Letter of Credit” means a Letter of Credit in a face amount of
up to $3,400,000, in a form satisfactory to the Required Lenders in their sole
discretion, issued by the Issuing Lender on or prior to April 20, 2016 and
requested by Borrower in accordance with Article III to support obligations of
Borrower or any of its Subsidiaries in connection with its nuclear services
business.

“Revolving Credit Commitment”  means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 4.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 4.13).  As of the Second
Amendment to Limited Waiver Agreement Effective Date, the amount of the
Revolving Credit Commitment of each Revolving Credit Lender is set forth on
Exhibit A to the Limited Waiver Agreement and Seventh Amendment to Credit
Agreement. Immediately prior to giving effect to the mandatory principal
prepayment required on the Second Amendment to Limited Waiver Agreement
Effective Date under Section 2.4(b)(vi)(A), the Aggregate Revolving Credit
Commitments of all the Revolving Credit Lenders on the Second Amendment to
Limited Waiver Agreement Effective Date is $85,000,000.

(c)       From and after the Second Amendment to Limited Waiver Agreement
Effective Date, the penultimate sentence contained in Section 2.1 of the Credit
Agreement, commencing “Notwithstanding anything to the contrary in this
Agreement, the maximum outstanding principal amount”, is amended and restated in
its entirety to read as follows:

Notwithstanding anything to the contrary contained in this Agreement, the
maximum aggregate principal amount of Revolving Credit Loans which may be
outstanding at any time under this Agreement shall not exceed the Revolving
Credit Loan Cap Amount.

(d)       From and after the Second Amendment to Limited Waiver Agreement
Effective Date, Section 2.4(b)(v) of the Credit Agreement is amended and
replaced by the following Sections 2.4(b)(v),  2.4(b)(vi),  2.4(b)(vii),
 2.4(b)(viii),  2.4(b)(ix),  2.4(b)(x),  2.4(b)(xi) and 2.4(b)(xii):  





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 6

--------------------------------------------------------------------------------

 



(v)       Revolving Credit Loans in excess of the Revolving Credit Loan Cap
Amount.  If on any day the aggregate outstanding principal amount of Revolving
Credit Loans exceeds the  Revolving Credit Loan Cap Amount on such date, the
Borrower shall (1) first, to the extent necessary to eliminate such excess
amount, immediately repay outstanding Revolving Credit Loans which are Base Rate
Loans (and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day), if
any, in an amount equal to such excess amount, and (2) second, if any such
excess remains, to the extent necessary to eliminate such excess amount,
immediately repay outstanding Revolving Credit Loans which are LIBOR Rate Loans
denominated in Dollars (and/or reduce any pending requests for a borrowing or
continuation or conversion of such Loans submitted in respect of such Loans on
such day) in an amount equal to such remaining excess amount.

(vi)       Mandatory Principal Prepayments on Second Amendment to Limited Waiver
Agreement Effective Date and April 15, 2016. The Borrower shall make (A) a
mandatory principal prepayment in the amount of $500,000 on the Second Amendment
to Limited Waiver Agreement Effective Date with respect to the Revolving Credit
Loans and (B) a mandatory principal payment in the amount of $500,000 on
April 15, 2016 with respect to the Revolving Credit Loans. 

(vii)      Asset Dispositions.  The Borrower shall make a mandatory principal
prepayment of the Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in the manner set forth in clause (xi) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Asset
Disposition (other than any Asset Disposition permitted pursuant to, and in
accordance with Section 8.5).  Such prepayment shall be made within three (3)
days of the date of receipt of the Net Cash Proceeds of any such Asset
Disposition by any Credit Party or any of its Subsidiaries.

(viii)     Debt Issuances.  The Borrower shall make a mandatory principal
prepayment of the Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in the manner set forth in clause (xi) below in an amount equal to
one hundred percent (100%) of the aggregate net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 8.1. Such repayment shall
be made within three (3) days of the date of receipt of the Net Cash Proceeds of
any such Debt Issuance by any Credit Party or any of its Subsidiaries.

(ix)       Equity Issuances.  The Borrower shall make a mandatory principal
prepayment of the Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in the manner set forth in clause (xi) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Equity
Issuance.  Such prepayment shall be made within three (3) days of the date of
receipt of the Net Cash Proceeds of any such Equity Issuance by any Credit Party
or any of its Subsidiaries.

(x)       Nuclear Services Letter of Credit. The Borrower shall make a mandatory
principal prepayment of the Revolving Credit Loans and/or Cash Collateralize the
L/C Obligations in the manner set forth in clause (xi) below in an amount equal
to one hundred percent (100%) of the face amount of the Nuclear Services Letter
of Credit plus such additional amount as necessary to cause such principal
prepayment to be in an even increment of $100,000 (e.g., if the face amount of
the Nuclear Services Letter of Credit is $3,230,000, the prepayment required
under this clause (x) will be $3,300,000).  Such prepayment shall be made at
least one Business Day prior to the date on which the Nuclear Services Letter of
Credit is issued.





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 7

--------------------------------------------------------------------------------

 



(xi)      Notice of Prepayments under Clauses (vii) through (x) above; Order of
Prepayment under Clauses (vi) through (x) above.  Upon the occurrence of any
event triggering a prepayment requirement under clauses (vii) through (x) above,
the Borrower shall promptly deliver of a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly notify the Lenders.  Each prepayment under clauses (vi) through
(x) above shall be applied as follows: (1) first, to immediately repay
outstanding Revolving Credit Loans which are Base Rate Loans, (2) second, to
immediately repay outstanding Revolving Credit Loans which are LIBOR Rate Loans
denominated in Dollars, and (3) third, to immediately Cash Collateralize the L/C
Obligations.

(xii)     Compliance and Payment.  The Borrower’s compliance with this Section
2.4(b) shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the
Borrower requests that the applicable Lenders make a Revolving Credit Loan, or
(B) the Borrower requests that an Issuing Lender issue a Letter of Credit.  Each
such repayment pursuant to this Section 2.4(b) shall be accompanied by any
amount required to be paid pursuant to Section 4.9.  

(e)       From and after the Second Amendment to Limited Waiver Agreement
Effective Date, the last sentence of Section 3.1(a) of the Credit Agreement is
amended and restated in its entirety to read as follows:

Notwithstanding anything to the contrary in this Agreement, the maximum amount
of L/C Obligations that the Borrower shall be able to have at any time under
this Agreement shall be $12,000,000 in the aggregate; provided, that if the
Nuclear Services Letter of Credit is issued on or prior to April 20, 2016, the
maximum amount of L/C Obligations that the Borrower shall be able to have at any
time under this Agreement shall be $14,000,000 in the aggregate.

(f)       From and after the Second Amendment to Limited Waiver Agreement
Effective Date, Section 4.13 of the Credit Agreement is hereby amended to read
as follows:

Section 4.13  Automatic Reductions in the Revolving Credit Commitments of the
Lenders.  The Revolving Credit Commitment of each Lender shall be automatically
and permanently reduced by the amount of any mandatory prepayment of the
Revolving Credit Loans of such Lender received by such Lender pursuant to
Section 2.4(b)(vi),  Section 2.4(b)(vii),  Section 2.4(b)(viii),  Section
2.4(b)(ix) or Section 2.4(b)(x) simultaneously with such Lender’s receipt of
such mandatory prepayment.

5.       REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  By its
execution and delivery of this Amendment, the Borrower represents and warrants
that, as of the Second Amendment to Limited Waiver Agreement Effective Date:

(a)       other than the representations and warranties with respect to the
previously delivered financial statements for Fiscal Year 2012, Fiscal Year
2013, Fiscal Year 2014, the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects, on and as of the date hereof as made on and as of such date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects on and as of the date hereof
as if made on and as of such date, (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 8

--------------------------------------------------------------------------------

 



by materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects as of such
earlier date);

(b)       no event has occurred and is continuing which constitutes a Default or
an Event of Default except for the Known Existing Events of Default and the
Anticipated Events of Default and no event has occurred and is continuing which
constitutes a Waiver Termination Event except for the Known Existing Waiver
Termination Events;

(c)       (i) the Borrower and each other Credit Party has full power and
authority to execute and deliver this Amendment, (ii) this Amendment has been
duly executed and delivered by the Borrower and each other Credit Party, and
(iii) each of the Limited Waiver and Seventh Amendment to Credit Agreement, as
amended by this Amendment, the Credit Agreement, as amended by the Limited
Waiver and Seventh Amendment to Credit Agreement, and the other Loan Documents,
as amended by this Amendment, constitutes the legal, valid and binding
obligations of the Borrower and the other Credit Parties party thereto,
enforceable against the Borrower or such Credit Party, as applicable, in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies, regardless of whether considered in a proceeding in equity or at law;

(d)       neither the execution, delivery and performance of this Amendment, nor
the consummation of any transactions contemplated herein, will conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which the Borrower or any other Credit Party is a party or
by which any of its properties may be bound or any Governmental Approval
relating to the Borrower or to any Credit Party, except to the extent such
conflict, breach or default, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; and

(e)       no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not already obtained
(including the Board of Directors (or other similar governing body) of the
Borrower and of each other Credit Party) is required for the execution, delivery
or performance of this Amendment by the Borrower and the other Credit Parties.

6.       CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  This Amendment shall be
effective upon satisfaction of each of the following conditions precedent to the
satisfaction of the Administrative Agent:

(a)       the Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Administrative Agent, the Required Lenders, the
Swingline Lender and the Issuing Lender;

(b)       the Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrower and duly acknowledged and agreed to by
each Subsidiary Guarantor;

(c)       the Administrative Agent shall have received from the Borrower, in
immediately available funds, the mandatory principal prepayment required by
Section 2.4(b)(vi)(A) of the Credit Agreement, for application in accordance
with Section 2.4(b)(xi) of the Credit Agreement;

(d)       the Administrative Agent shall have received from the Borrower payment
of all costs and fees of the Administrative Agent which are unpaid and invoiced
prior to the date of this Amendment, including those costs and fees related to
travel costs and expenses, appraisals of real estate, 





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 9

--------------------------------------------------------------------------------

 



appraisals of machinery and equipment, environmental reports, title insurance,
legal fees and expenses and other out-of-pocket expenses;

(e)       the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, an amendment to the
engagement letter between the Borrower and Huron Consulting (or an amended and
restated engagement letter between the Borrower and Huron Consulting) with an
increased scope of services reasonably acceptable to the Administrative Agent,
including having Huron Consulting assist the Borrower in preparing a revised
budget for 2016 and plan for repayment of the Obligations; and

(f)       the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

7.         REFERENCES.

(a)       Upon the Second Amendment to Limited Waiver Agreement Effective Date,
each reference in the Credit Agreement to “this Agreement” or words of like
import and each reference in any other Loan Document to the “Credit Agreement”
or words of like import shall mean and be a reference to the Credit Agreement,
as amended by this Amendment.

(b)       Upon the Second Amendment to Limited Waiver Agreement Effective Date,
each reference in the Limited Waiver and Seventh Amendment to Credit Agreement
to “this Agreement” or words of like import shall mean and be a reference the
Limited Waiver and Seventh Amendment to Credit Agreement, as amended by this
Amendment.

(c)       The Credit Agreement, the Limited Waiver and Seventh Amendment to
Credit Agreement and the other Loan Documents, as amended by this Amendment,
shall remain in full force and effect and are hereby ratified and confirmed.

8.        RELEASE.  As a material part of the consideration for the
Administrative Agent, the Required Lenders, the Swingline Lender and the Issuing
Lender entering into this Amendment, the Borrower and each Subsidiary Guarantor
(collectively, the “Releasors”) agree as follows (the “Release Provision”):

(a)       The Releasors, jointly and severally, hereby release and forever
discharge the Administrative Agent, the Swingline Lender, the Issuing Lender,
each Lender and the Administrative Agent’s, the Swingline Lender’s, Issuing
Lender’s and each Lender’s predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys and other
professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under or related to
the Loan Documents (collectively, the “Claims”), that Releasors may have or
allege to have against any or all of the Lender Group and that arise from events
occurring before the Second Amendment to Limited Waiver Agreement Effective
Date.





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 10

--------------------------------------------------------------------------------

 



(b)       The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein.  The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)       The Releasors acknowledge, warrant, and represent to Lender Group
that:

(i)       The Releasors have read and understand the effect of the Release
Provision.  The Releasors have had the assistance of independent counsel of
their own choice, or have had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for Releasors has read and
considered the Release Provision and advised Releasors with respect to the
same.  Before execution of this Agreement, the Releasors have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of the Release Provision.

(ii)       The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)      The Releasors have executed this Amendment and the Release Provision
thereof as a free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person or entity.

(iv)      The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.

(d)       The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, Swingline Lender,
Issuing Lender and each Lender to enter into this Amendment.

(e)       It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)       If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)       The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims.  The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 11

--------------------------------------------------------------------------------

 



9.         COSTS, EXPENSES AND TAXES.  The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

10.        SUBSIDIARY GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT.  By signing
below, each Subsidiary Guarantor (a) acknowledges, consents and agrees to this
Amendment, (b) acknowledges and agrees to any amendment to its obligations in
respect of the Subsidiary Guaranty Agreement made pursuant to this Amendment,
(c) acknowledges and agrees that its obligations in respect of the Subsidiary
Guaranty Agreement and the Security Agreement are not released, diminished,
waived, modified, impaired or affected in any manner by this Amendment or any of
the provisions contemplated herein, (d) ratifies and confirms its obligations
under the Subsidiary Guaranty Agreement and the Security Agreement, and
(e) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, the Subsidiary Guaranty Agreement, the Security
Agreement or any other Loan Documents or Obligations.

11.        EXECUTION IN COUNTERPARTS.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

12.        GOVERNING LAW.  This Amendment and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

13.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14.        HEADINGS.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

15.        ENTIRE AGREEMENT.  THIS AMENDMENT IS A LOAN DOCUMENT.  THE LIMITED
WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT AND THE





SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 12

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT, EACH AS AMENDED BY THIS AMENDMENT, AND THE OTHER LOAN
DOCUMENTS, AS AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 



SECOND AMENDMENT TO LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT –
Page 13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment is executed as of the date first set forth
above.

 

 

 

 

BORROWER:

 

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Craig Holmes

 

Name:

Craig Holmes

 

Title:

SVP

 





Signature Page to Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents

--------------------------------------------------------------------------------

 



 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, the Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Kristine B. Netjes

 

Name:

Kristine B. Netjes

 

Title:

Senior Vice President

 





Signature Page to Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents

--------------------------------------------------------------------------------

 



 

 

 

 

 

U.S.  BANK NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

By:

/s/ Matthew Karki

 

Name:

Matthew Karki

 

Title:

Assistant Vice President

 





Signature Page to Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents

--------------------------------------------------------------------------------

 



 

 

 

 

BRANCH BANKING AND TRUST COMPANY,
as Lender

 

 

 

 

 

By:

/s/ Mitch Turknett

 

Name:

Mitch Turknett

 

Title:

SVP

 





Signature Page to Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents

--------------------------------------------------------------------------------

 



 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Lender

 

 

 

 

 

By:

/s/ Joseph T. Nash

 

Name:

Joseph T. Nash

 

Title:

Underwriting Jr. Associate

 





Signature Page to Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents

--------------------------------------------------------------------------------

 



 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

Koontz-Wagner Custom Controls HoldingS LLC

 

TOG Holdings, Inc.

 

TOG Manufacturing Company, Inc.

 

GPEG, LLC

 

HETSCO HOLDINGS, INC.

 

HETSCO, INC.

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

global power professional services inc.

 

braden construction services, inc.

 

steam enterprises llc

 

 

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name:

Erin Gonzalez

 

Title:

Vice President and Treasurer

 

Signature Page to Second Amendment to Limited Waiver and Seventh Amendment to
Credit Agreement and Amendment to Other Loan Documents

--------------------------------------------------------------------------------